DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed September 27, 2021, has been entered.  Claims 1 through 8 remain pending in this patent application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/26/2021
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hearne (US 7,563,256 B2) in view of Sheldon (US 4,733,802).
Regarding claim 1 (as rejected under 112(b) above), Hearne discloses an ophthalmic drug or solution discharging apparatus (Abstract), comprising: 
a base portion (base 14; col. 3, lines 45-46; Figs 1-6, and base 38; col.4, lines 34-38; Figs 9-12) comprising a cylindrical base for receiving and removably engaging a dropper of an ophthalmic solution container (Abstract, last sentence states “ The [eye drop dispenser] attachment can be incorporated into a bottle assembly or it can be screwed onto an existing bottle. The tip preferably has dimensions consistent with current ophthalmic cannula technology in the range of 20-40 gauge depending on the size of drop desired. An alternate embodiment of the attachment can be slidably disposed on the end of a traditional bulb-type eye dropper.”); 
a head portion comprising a  tip portion through which ophthalmic solution is discharged (cannula tip 12; col. 3, lines 40-63; or tip 44 illustrated in Fig. 8), and a shield portion that cylindrically surrounds the tip portion (eye protection cup 92; col. 5, lines 43-46; Fig. 16 - eye protection cup 92 surrounds the cannula tip 12, as shown in Fig. 16), the shield portion comprising a wall containing an opening for viewing a portion of the tip portion during discharge (Hearne is silent regarding this claim limitation); 

an internal cavity portion defined by the base, head and neck portions (hollow needle 84 and interior of base 89; col. 5, lines 20-35; Fig. 15; or interior of tip 44, upper neck portion 34, and lower neck portion 36 and base 38 illustrated in Fig. 8), wherein the internal cavity portion (hollow needle 84 and interior of base 89; col. 5, lines 20-35; Fig. 15; or interior of tip 44, upper neck portion 34, and lower neck portion 36 and base 38 illustrated in Fig. 8) comprises a (1) container engagement portion (threaded portion 42, col. 4, lines 63-67) for receiving and removably engaging the dropper of an ophthalmic solution container (col. 4, lines 63-67 teach “the threaded portion 42 is designed to screw securely on most conventional eye drop dispensing bottles.”  Col.1, line 64- col. 2, line 7, states “In accordance with the present invention, this new dispenser will produce smaller eye drops than current conventional standards.  The smaller tip as described can be molded to any current eye drop dispensing tip [dropper of an ophthalmic solution container] or molded as part of a cap assembly that can be easily screwed onto an existing bottle or produced as part of the original eye bottle assembly.” ), and (2) a funnel portion (Fig. 2, 4, 5 and 6, as examples illustrate a funnel forming in the interior of the tip as lower neck portion 18, 36 is wider than upper neck portion 16, 34 ) for receiving, transporting and discharging ophthalmic solution at a lesser volume than would otherwise be discharged by the dropper of the ophthalmic solution container (col. 1., line 64- col. 2, line 20) wherein a diameter of the funnel portion narrows in the direction of ophthalmic solution discharge flow (Fig. 8 of Hearne, as an example,  illustrates the interior of the  head portion tip 44, the upper neck 34, the lower neck 36, and the base 38 
Hearne does not teach the claim limitations “the shield portion comprising a wall containing an opening”.
However, Sheldon discloses an eye drop dispensing system for dispensing eye drops upon an eye (Abstract) including a truncated substantially cone-shaped member 47 (col. 4, lines 10-14; Figs. 1-3) and that this cone-shaped member 47 preferably includes a single opening 54 (col. 4, lines 35-43; Figs. 1-3).  In addition to the cone-shape member 47 protecting the eye from the tip of a dispenser, Col. 4, lines 35-43 of Sheldon states “single opening 54 therein, which as will be hereinafter described in greater detail, is adapted to permit a finger 55 of an eye-drop user, or patient, 56 to be inserted through opening 54 to retract the patient’s lower eyelid 57 open and to maintain the lower eyelid 57 in its open position while an eye drop 46 is being dispensed into eye 58 as seen in Fig. 3.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to place an opening in the wall in a shield portion of a dispenser for the purpose of allowing an eye-drop user to insert their finger in the opening to maintain the lower eyelid in its open position while an eye drop is being dispensed into the eye.

Regarding claim 2, dependent from claim 1 (as modified above), Hearne discloses the claim limitation wherein the tip portion (cannula tip 12; col. 3, lines 40-63) comprises a tubular shape, allowing for an approximate drop discharge between 10µL - 15µL in volume (col. 1, lines 36-37 state “The primary advantage of this invention [dispensing tip] is to create a consistent therapeutic dose between 7-25 (µl) in size). 
 


Regarding claim 4, dependent from claim 1 (as modified above), Hearne discloses the claim limitation comprising a cap for removable attachment to the base portion (Abstract states “The [eye drop dispenser] attachment can further include a cap that can be removably attached to either the base portion or the neck portion.”) 

Regarding claim 5, dependent from claim 4 (as modified above), Hearne discloses the claim limitation wherein the cap attaches onto extruding spheres on either side of the base portion (Abstract states “The [eye drop dispenser] attachment can further include a cap that can be removably attached to either the base portion or the neck portion.”  Figs. 1-3 and 5, as examples, illustrate the base 14 having extruding spheres for cap attachment).  

Regarding claim 6, dependent from claim 1 (as modified above), Hearne discloses wherein the aforementioned neck and head are made of a thermoplastic material (col. 3, lines 59-63), but does not explicitly disclose the thermoplastic material is a thermoplastic polyurethane material. 
However, Hearne, col. 3, lines 59-61 state “Preferably, dispenser 10 is comprised of thermoplastic material because of its durability and safety profile.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose a 

Regarding claim 8, dependent from claim 1 Hearne discloses the claim limitation wherein the opening extends throughout the entire length of the wall. As stated in claim 1, Sheldon discloses an eye drop dispensing system for dispensing eye drops upon an eye (Abstract) including a truncated substantially cone-shaped member 47, or shield, (col. 4, lines 10-14; Figs. 1-3) and that this cone-shaped member 47, or shield, preferably includes a single opening 54 (col. 4, lines 35-43; Figs. 1-3).  In addition to the cone-shape member 47 protecting the eye from the tip of a dispenser, Col. 4, lines 35-43 of Sheldon states “single opening 54 therein, which as will be hereinafter described in greater detail, is adapted to permit a finger 55 of an eye-drop user, or patient, 56 to be inserted through opening 54 to retract the patient’s lower eyelid 57 open and to maintain the lower eyelid 57 in its open position while an eye drop 46 is being dispensed into eye 58 as seen in Fig. 3.”  
Sheldon discloses substantially all the limitations of having an opening in the wall of the shield except for the opening extends throughout the entire length of the wall.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the wall of the shield to having an opening extend throughout the entire length of the wall since the invention would be operable with such modification and with eye drops being dispensed.  The length of the hole in the wall of the shield will not affect the eye drops being dispensed from the apparatus and has no effect on functionality.   It has been held that mere changes in size or proportion do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402; MPEP § 2144.04.IV.A.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hearne (US 7,563,256 B2) in view of Sheldon (US 4,733,802), further in view of Song (US 20200324945 A1).
Regarding claim 7 (as rejected under 112(b) above), dependent from claim 6 (as modified above), Hearne does not disclose the claim limitation wherein in the silicone or thermoplastic polyurethane material being of at least one transparent or opaque color that allows users or patients to view their drug accumulating for discharging.
However, Song discloses assemblies and methods for delivery of micro-volume droplet from a squeeze bottle comprising material that is opaque.  Paragraph [0056] states “In one embodiment, one or more of the base 20, tip 40, and cap 60 or combinations thereof are comprised of a material that is opaque for purposes of accommodating and retaining longevity of materials in the container 80 that are light-curable or light-sensitive liquids.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make a dispenser out of opaque material for purposes of accommodating and retaining longevity of materials in the container that are light-curable or light-sensitive as described in paragraph [0056] of Song.

Response to Arguments
Applicant's arguments filed September 27, 2021, (“REPLY”) have been fully considered but they are not persuasive. 
Applicant asserts, on page 6 or the REPLY, that the cited references do not teach the claim elements “an internal cavity portion defined by the base, head, and neck portions, wherein the internal cavity portion comprises (1) a container engagement portion for receiving and removably engaging the dropper of an ophthalmic solution container (col. 4, lines 63-67 teach “the threaded portion 42 is designed to screw securely on most conventional eye drop dispensing bottles.”  Col.1, line 64- col. 2, line The smaller tip as described can be molded to any current eye drop dispensing tip [dropper of an ophthalmic solution container] or molded as part of a cap assembly that can be easily screwed onto an existing bottle or produced as part of the original eye bottle assembly” as stated above) and (2) a funnel portion for receiving, transporting and discharging ophthalmic solution at a lesser volume than would otherwise be discharged by the dropper of an ophthalmic solution container (col. 4, lines 63-67 and Col.1, line 64- col. 2, line 7.) and wherein a diameter of the funnel portion narrows in the direction of ophthalmic solution discharge flow (Fig. 8 of Hearne, as an example,  illustrates the interior of the  head portion tip 44, the upper neck 34, the lower neck 36, and the base 38 form an interior funnel portion wherein the diameter of the funnel portion narrows in the direction of the ophthalmic solution discharge flow, as provided above regarding the new claim amendment.). ”   All elements of this claim limitation have been taught by the cited prior art references.  On page 7 of the REPLY, applicant asserts the tip must include the limitation “a funnel portion having a diameter that narrows in the direction of ophthalmic solution discharge flow”.  Applicant is not claiming a tip having such dimensions.  Applicant is claiming an internal cavity portion defined by the base, head, and neck portion comprising a funnel as described in claim 1.  Consequently, Applicant’s argument is non-persuasive.
Applicant asserts that dependent claims 2-7 are patentable by virtue of their dependency to claim 1.  For the reasons stated above, the rejections to claims 2-7 are maintained.
Applicant added new claim 8 in the REPLY.  Claim 8 is rejected under 103 as provided above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781